department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 tl-n-3139-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb from anne o’connell devereaux senior technical reviewer cc intl br3 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent year year year year year year business a fscsub b contracts issue whether when applying the tax_book_value_method of apportioning interest_expense of temp sec_1_861-9t for purposes of determining combined taxable_income under sec_925 of the internal_revenue_code the value of parent’s inventory should be reduced by advance and progress payments conclusion tl-n-3139-01 when applying the tax_book_value_method of apportioning interest_expense of temp sec_1_861-9t for purposes of determining combined taxable_income under sec_925 of the internal_revenue_code the value of parent’s inventory should not be reduced by advance and progress payments regardless of the method_of_accounting parent uses to account for those payments facts during year sec_1 through parent was engaged in business a including sales made under b contracts during those years parent sold for use outside the united_states some of the products produced in business a including sales made under b contracts through its wholly-owned subsidiary fscsub a commission foreign_sales_corporation fsc during year sec_1 and parent recognized revenue on its b contracts using the percentage-of-completion method_of_accounting beginning in year parent used the accrual_method of accounting with respect to some of the b contracts during year sec_1 through parent as fscsub’s related_supplier apportioned interest_expense to combined taxable_income for purposes of sec_925 of the code with regard to the sales made under the b contracts on the basis of book_value rather than on the basis of the tax_book_value_method that it elected under temp sec_1_861-9t for purposes of valuing its assets parent reduced the value of its inventories by advance and progress payments in some years those reductions resulted in the inventories being valued at dollar_figure law and analysis where the combined taxable_income method is used the expenses losses or deductions definitely related and therefore allocated and apportioned to gross_receipts from sales of export_property and a ratable part of any expenses losses or deductions which are not definitely related to any class_of_gross_income are determined in a manner consistent with the rules set forth in sec_1_861-8 temp sec_1 a -1t c iii d and d in general sec_1_861-8 requires taxpayers to allocate deductions to a class_of_gross_income and to the extent necessary to make the determination required by an operative code section to apportion deductions within the class between statutory and residual groupings of gross_income sec_1_861-8 a class_of_gross_income may consist of one or more items or subdivisions of these items of gross_income enumerated in sec_61 sec_1_861-8 1your submission indicates that the service has already informed parent that its use of book_value was incorrect under the regulations and that parent must instead use the tax book_value of assets for purposes of apportioning interest_expense we agree with your position but because your request for advice does not raise it we do not further address the issue below tl-n-3139-01 once a deduction has been allocated to a class_of_gross_income sec_1_861-8 next requires that the deduction be apportioned between statutory and residual groupings of gross_income within that class a statutory_grouping is the gross_income from a specific source or activity that must first be determined in order to arrive at taxable_income from that specific source or activity under an operative code section sec_1_861-8 one such statutory_grouping is fsc combined taxable_income sec_1_861-8 the apportionment of a deduction must be accomplished in a manner that reflects to a reasonably close extent the factual relationship between the deduction and the grouping of gross_income examples of bases and factors that may be used for apportionment include i comparison of units sold ii comparison of the amount of gross_sales or receipts iii comparison of costs of goods sold iv comparison of profit contributions v comparison of expenses_incurred assets used salaries paid space utilized and time spent that are attributable to the activity or properties giving rise to the class_of_gross_income and vi comparison of the amount of gross_income however a method of apportionment may not be used when it does not reflect to a reasonably close extent the factual relationship between the deduction and the groupings of income temp sec_1_861-8t in the case of interest_expense the regulations apply the factual relationship principle for both allocation and apportionment purposes in a manner that emphasizes the fungibility of money temp sec_1_861-9t the fungibility approach recognizes that interest_expense is attributable to all activities and property regardless of any specific purpose for incurring an obligation on which interest is paid there are several narrow exceptions to this general fungibility rule none of which apply in this case prior to the tax_reform_act_of_1986 taxpayers were generally allowed to apportion interest_expense using either a gross_income_method or an asset method however use of the gross_income_method was restricted the tax_reform_act_of_1986 revised the treatment of interest_expense in several respects as relevant here new sec_864 of the code provided that all allocations and apportionments of interest_expense must be made on the basis of assets rather than gross_income under sec_864 and the taxable_income of each member_of_an_affiliated_group is determined by allocating and apportioning interest_expense of each member as if all members of the group were a single corporation temp sec_1_861-9t and f and 861-11t c and f under the asset method interest_expense is apportioned between statutory and residual groupings of gross_income or among statutory groupings in proportion to the average total values of the assets within each such grouping for the taxable_year temp sec_1_861-9t this average is generally computed on the basis of values at the beginning and end of the year temp sec_1_861-9t taxpayers may elect to value their assets based on their tax book_value or fair_market_value for purposes of these regulations the term tax tl-n-3139-01 book_value means adjusted_basis see temp sec_1_861-9t example i adjusted_basis is defined in sec_1_1011-1 as the cost or other basis prescribed in sec_1012 or other applicable provisions of subtitle a of the code adjusted to the extent provided in sec_1016 sec_1017 and sec_1018 or as otherwise specifically provided for under applicable provisions of internal revenue law temp sec_1_861-11t provides that in computing the combined taxable_income of any fsc and its related_supplier which is a member_of_an_affiliated_group the combined taxable_income of such fsc and its related_supplier is reduced by the portion of the total interest_expense of the affiliated_group that is incurred in connection with those assets of the group used in connection with export sales involving that fsc this amount is computed by multiplying the total interest_expense of the affiliated_group and interest_expense of the fsc by a fraction the numerator of which is the assets of the affiliated_group and of the fsc generating foreign_trade_income the denominator of the fraction is the total assets of the affiliated_group and the fsc as stated above during year sec_1 and parent recognized revenue on its b contracts using the percentage-of-completion method_of_accounting beginning in year parent used the accrual_method of accounting on some of the b contracts also during year sec_1 through for purposes of valuing its assets parent reduced the value of its inventories by advance and progress payments as discussed above the tax book_value of a taxpayer’s assets is equal to the taxpayer’s adjusted_basis in those assets the basis_of_property included in inventory is the last inventory value of such property sec_1013 of the code sec_1_1013-1 manufacturers must include all of the direct and indirect_costs of manufacturing inventoriable goods in the inventory value sec_263a sec_1_263a-1 sec_1_263a-2 and sec_1_471-3 thus the value of inventory increases due to direct and indirect production_costs the regulations permit manufacturers to reduce the value of property included in inventory only in circumstances where the cost to reproduce the goods or the selling value of the goods declines sec_1_471-2 sec_1_471-4 and sec_1_471-4 there is no provision in the code or the regulations that permits a taxpayer to reduce its inventory value as a result of receiving payments for goods in advance of a sale accordingly parent’s tax book_value ie adjusted_basis in inventory will be unaffected by the advance and progress payments therefore the advance and progress payments from customers that parent received in year sec_1 through pursuant to the b contracts will have no effect on the tax book_value of the inventory for purposes of determining the proper amount of interest_expense to be apportioned to combined taxable_income of parent and fscsub furthermore the advance and progress payments received with respect to those contracts for which parent used the percentage-of-completion method will have no effect on the tax book_value of parent’s assets since under that method inventory is tl-n-3139-01 not created during the production process under sec_460 of the code all costs that directly benefit or are incurred by reason of the long-term_contract eg percentage-of-completion activities of a taxpayer shall be allocated to such contract under sec_460 all such costs are deducted in the taxable_year in which the costs are incurred thus costs that would be allocated to goods as inventory under an accrual_method of accounting are instead allocated to the percentage-of-completion contract when the goods are associated with the contract instead of being treated as basis in inventory_items and deducted as cost_of_goods_sold on the sale of those items the related costs are instead deducted in the year incurred under the percentage-of-completion method accordingly parent’s goods associated with the b contracts on which it used the percentage-of-completion method are removed from inventory when the goods are allocated to the contract thus with regard to those b contracts parent has no basis in the property that is the subject matter of the contract and therefore the property will not be taken into account for purposes of temp sec_1_861-9t therefore the advance and progress payments from customers that parent received in year sec_1 through on the b contracts on which parent used the percentage-of-completion method will have no effect on the tax book_value of the inventory for purposes of determining the proper amount of interest_expense to be apportioned to combined taxable_income of parent and fscsub please call if you have any further questions anne o’connell devereaux senior technical reviewer cc intl br3
